Citation Nr: 0425060	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary disease, 
to include residuals of status postoperative pneumothorax.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who had active service from September 
1954 to September 1957, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The merits of the veteran's claim for service connection for 
pulmonary disease will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A rating decision dated in May 1989 denied service 
connection for pulmonary disease.

3.  The evidence received since the May 1989 rating decision, 
by itself or in conjunction with previously considered 
evidence, is so significant that it must be considered to 
fairly decide the merits of the claim.

4.  A rating decision dated in November 1962 denied service 
connection for flat feet.

5.  The evidence received since the November 1962 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The May 1989 rating decision, which denied entitlement to 
service connection for pulmonary disease, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received subsequent to the May 1989 rating 
decision is new and material, and the claim for service 
connection for pulmonary disease is reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2003).

3.  The November 1962 rating decision, which denied 
entitlement to service connection for flat feet, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

4.  The evidence received subsequent to the November 1962 
rating decision is not new and material, and the claim for 
service connection for bilateral pes planus is not reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
February 2002 rating decision as well as the July 2002 
Statement of the Case and August 2003 Supplemental Statement 
of the Case issued in connection with these claims have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claims 
were denied.  In addition, the RO sent a letter in March 2001 
to the veteran that specifically informed him of the 
substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The Board acknowledges 
that it appears from the claims folder that the RO was 
initially unable to locate the veteran's claims folder and 
that the initial adjudication of the veteran's claims appears 
to have been accomplished without benefit of complete 
records.  However, it also appears that the claims file was 
located prior to the issuance of the August 2003 Supplemental 
Statement of the Case and thus, that the RO did subsequent to 
the initial determination review and consider the complete 
record on appeal.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Moreover, the Board 
notes that any deficiencies in VA compliance with the VCAA 
notice or development requirements as they relate to 
reopening the veteran's claim for pulmonary disease are not 
prejudicial to the veteran by virtue of the Board's reopening 
the veteran's claim by its decision this date, as discussed 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board finds that disposition of the 
appellant's claims is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Board observes that the veteran's claims for service 
connection for pulmonary disease and for bilateral pes planus 
were previously considered and denied by the RO in rating 
decisions dated in May 1989 and November 1962, respectively.  
The veteran was notified of the decisions and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In December 1999, the veteran essentially requested that his 
claims for pulmonary disease and bilateral pes planus be 
reopened.  The rating decision now on appeal appears to have 
implicitly reopened the veteran's claims for pulmonary 
disease and bilateral pes planus and adjudicated these claims 
on a de novo basis.  As will be explained below, the Board 
believes that the RO's adjudication regarding reopening the 
veteran's claim for pulmonary disease is ultimately correct.  
Nevertheless, the requirement of submitting new and material 
evidence is a material legal jurisdictional issue that the 
Board is required to address on appeal, despite the RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (Statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
potential jurisdictional defect may be raised by court of 
tribunal, sua sponte or by any party, at any stage in the 
proceedings, once apparent, must be adjudicated).  Thus, the 
Board has recharacterized the issue on appeal as whether the 
veteran has submitted new and material evidence to reopen the 
previously denied claims for service connection for pulmonary 
disease and for bilateral pes planus.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claims in this case were filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.




I. Pulmonary Disease

As previously indicated, the veteran's claim for service 
connection for pulmonary disease was most recently previously 
considered and denied by the RO in a rating decision dated in 
May 1989.  In that decision, the RO noted that the veteran's 
physician submitted a statement indicating that he had 
chronic respiratory problems, including chronic asthmatic 
bronchitis and that the veteran's history suggested that this 
condition had been worsened if not caused by the veteran's 
1957 inhalation injury.  However, the RO found that the new 
evidence did not provide a new factual basis to establish 
service connection for a lung condition.  

The evidence associated with the claims file subsequent to 
that decision includes VA medical records, February 2003 
hearing testimony before the RO, and copies of the veteran's 
service medical records as well as the veteran's own 
assertions.  The Board has thoroughly reviewed this evidence 
and finds it to be new, except for the duplicates of the 
veteran's service medical records, in that it was not 
previously of record.  The Board also finds this evidence to 
be material, as it is so significant that it must be 
considered to fairly decide the merits of the claim.  In this 
regard, the Board observes that the evidence appears to 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's disease or 
disability.  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection pulmonary 
disease.  However, as will be explained below, the Board is 
of the opinion that further development is necessary before 
the merits of the veteran's claim can be addressed.


II. Bilateral Pes Planus

As noted above, the veteran's claim for service connection 
for bilateral pes planus was previously considered and denied 
by the RO in a rating decision dated in November 1962.  In 
that decision, the RO found that the veteran's flat feet were 
not incurred in or aggravated by service.  

The evidence associated with the claim file subsequent to 
that decision includes VA medical records, private medical 
records, February 2003 hearing testimony before the RO, and 
copies of the veteran's service medical records as well as 
the veteran's own assertions.  The Board has thoroughly 
reviewed this evidence; however, the Board finds that such 
evidence is not new and material within the meaning of laws 
and regulations set forth above, and as such, there is no 
basis to reopen the claim for service connection for 
bilateral pes planus.

With respect to the VA medical records and private medical 
records, the Board finds that they are certainly new in that 
they were not of record at the time of the November 1962 
rating decision.  However, those records are not probative in 
that they do not document any complaints, treatment, or 
diagnosis of bilateral pes planus.  As such, the Board finds 
that these VA medical records and private medical records are 
not material, and not so significant that they must be 
considered to evaluate the merits of the veteran's claims for 
service connection.

In regards to the copies of the veteran's service medical 
records, the Board finds that such evidence is not new in 
that they were already of record at the time of the November 
1962 rating decision.  

As for the veteran's hearing testimony and other statements 
submitted in support of his claim, the Board finds that the 
veteran's assertion alone cannot be dispositive of the issue.  
The Board notes that the veteran lacks the expertise to 
provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of his current bilateral pes planus. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the United States 
Court of Appeals for Veterans Claims (Court) noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Thus, the 
veteran's assertions are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
November 1962 rating decision continues to be absent.  
Specifically, there remains no competent medical evidence 
which indicates that the veteran's current bilateral pes 
planus was incurred or aggravated in service or is any way 
causally or etiologically related to his service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for bilateral pes planus.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pulmonary disease to 
include the residuals of status postoperative pneumothorax is 
reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
bilateral pes planus is denied.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for pulmonary disease.  Service medical records show that he 
was treated for smoke inhalation, which he sustained while 
helping to extinguish a fire in 1957.  Additionally, VA 
medical records dated from April 1974 to December 1976 
indicate that the veteran was thereafter treated on several 
occasions for bronchitis and a chronic productive cough, and 
subsequent VA medical records dated in October 1980 show that 
he continued to complain of a productive cough as well as 
shortness of breath.  Further, VA outpatient records dated in 
October 2001 diagnosed the veteran with probable chronic 
obstructive pulmonary disease.  However, the evidence of 
record does not contain an opinion based on a review of the 
claims file that specifically addresses whether there is a 
nexus between the veteran's smoke inhalation in service and 
his current symptomatology.  Therefore, the Board is of the 
opinion that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any pulmonary disease that may be present.

In addition, it appears that there may be other treatment 
records not associated with the claims file.  In this regard, 
the veteran testified at a February 2003 hearing at the RO 
that he had been treated by Dennis Parker, M.D. beginning in 
1988.  Although Dr. Parker did submit a statement on behalf 
of the veteran in April 1989, the claims file does not 
contain any treatment records from this physician.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
veteran's pulmonary disease.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided 
treatment for his pulmonary disease.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from Dennis Parker, M.D. dated from 
January 1988 to December 1989.

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any pulmonary 
disease that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether the veteran has a current 
pulmonary disorder.  If so, the 
examiner should also comment as to 
whether it is at least as likely as 
not that the current pulmonary 
disorder is etiologically related the 
1957 smoke inhalation incident in 
service or is otherwise related to 
his military service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



